        Case 1:21-mj-06454-MPK Document 1-1 Filed 06/29/21 Page 1 of 10
                                                         21-mj-6454-MPK
                                                         21-mj-6455-MPK


        AFFIDAVIT IN SUPPORT OF APPLICATION FOR CRIMINAL COMPLAINT
                         AND SEARCH WARRANT
       I, Amie Le, being duly sworn, state the following:
                                           Introduction
                              Introduction and Agent Background

       1.     I am currently a deputized Task Force Officer with the United States Drug

Enforcement Administration (“DEA”), assigned to the DEA-New England Field Division’s

Tactical Diversion Squad (“TDS”) in Boston, Massachusetts. Investigators assigned to TDS

primarily investigate the illegal diversion of pharmaceuticals. As a Task Force Officer with the

DEA, I am an “investigative or law enforcement officer of the United States,” within the

meaning of 18 U.S.C. § 2510(7), that is, an officer of the United States who is empowered by

law to conduct investigations and make arrests for offenses enumerated in 18 U.S.C. § 2516. I

have been a deputy sheriff since 2012 and have served as a TFO since 2020.

       2.     During my career with the DEA, I have had extensive experience in the

investigation of the activities of drug traffickers. I have been involved in over 30 arrests, most of

which were for narcotic-related violations. I have participated in the execution of over 20 search

warrants resulting in arrests and seizures of illegal substances and all types of evidence. I have

participated in multiple drug investigations, both in leadership and subsidiary roles. I have

debriefed defendants, informants, and witnesses with personal knowledge about drug trafficking

activities, and the operation of drug trafficking organizations. I personally have participated in

almost all aspects of drug trafficking investigations, including, but not limited to, conducting

surveillance, acting in undercover capacities, using confidential informants and conducting

court-ordered wire and electronic surveillance. I have served as both a surveillance agent and a

monitoring agent on Federal wiretap investigation.
        Case 1:21-mj-06454-MPK Document 1-1 Filed 06/29/21 Page 2 of 10




        3.     In addition, in the course of my employment, I have attended many law

enforcement schools and received specialized training regarding the activities of drug traffickers,

including the methods used by drug traffickers to conceal and launder the proceeds of their drug

trafficking activities. These schools include U.S. Drug Enforcement Administration’s Basic Drug

Investigator School; Basic Undercover Techniques; and the Basic Reserve Intermittent Program.

        4.     Based on my training and experience, I am familiar with drug traffickers’ methods

of operation, including the distribution, storage and transportation of drugs, and the collection of

money that constitutes the proceeds of drug trafficking activities. I am also familiar with the

common appearance, packaging, and texture of various narcotics and other drugs. Moreover, I

am familiar with the manner in which drug traffickers use vehicles, common carriers, main and

private delivery services, and a variety of other means to transport and distribute drugs and the

proceeds of drug trafficking. I am also familiar with the way drug traffickers use telephones, and

other communication devices to facilitate their illegal activities. I know that drug traffickers

sometimes use firearms to protect their drugs and drug proceeds and that drug traffickers will

often engage in other illicit activity, including, but not limited to, the sale of firearms as part of

their drug trafficking activities. I have participated in undercover and controlled purchases of

weapons, including those from drug dealers.

        5.     Based upon my training and experience, I am further aware that drug traffickers

commonly use multiple cellular telephones in furtherance of their drug trafficking activities and

frequently change cellular telephone numbers and cellular telephones to thwart law

enforcement’s use of electronic surveillance. I am familiar with the way narcotics traffickers use

telephones, coded, veiled, or slang-filled telephone conversations, electronic text-messages,

coded text messages, and other means of communication to facilitate their illegal activities. I am
        Case 1:21-mj-06454-MPK Document 1-1 Filed 06/29/21 Page 3 of 10




familiar with the vernacular, i.e., the “street” language, used by drug traffickers, as well as the

methods they use to disguise conversations and operations. In addition, many drug trafficking

and money laundering networks often utilize email, including draft email messages, and instant

messaging, including encrypted communication applications such as WhatsApp and video chat

services such as “Skype” communications.

       6.     Based upon my training and experience, I known that drugs are generally stored

and dispersed at varied, and highly secret, locations to avoid seizure and theft. Payment for

drugs usually occurs at quickly arranged meetings and at various locations separate from those

used to store the drugs. Telephonic and/or online contact is therefore required to coordinate and

conduct the ongoing illegal drug transaction.

       7.     Based on my training and experience, I am familiar with narcotics

traffickers ’methods of operation, including methods used by them to distribute, store, and

transport narcotics and to collect, expend, account for, transport, and launder drug proceeds. I

am also familiar with the manner in which narcotics traffickers use personal and rented cars and

trucks, common carriers, mail and private delivery services, and a variety of other motor vehicles

to: (a) meet with co-conspirators, customers, and suppliers; (b) transport, distribute, and purchase

narcotics; (c) transport funds used to purchase narcotics; and (d) transport the proceeds of

narcotics transactions.

                                           Purpose of Affidavit

       8.     I submit this affidavit in support of an application for (1) a criminal complaint

charging JORGE a/k/a “GEORGE” GEREZ (“GEREZ”) with violations of 21 U.S.C. §

841(a)(1) (possession with intent to distribute and distribution of controlled substances); 21

U.S.C. § 846 (conspiracy to commit drug trafficking offenses); and 21 U.S.C. § 843(b)(3) (the
           Case 1:21-mj-06454-MPK Document 1-1 Filed 06/29/21 Page 4 of 10




use of a communication facility in the commission of drug-trafficking offenses) (the “SUBJECT

OFFENSES”) and (2) a search warrant under Federal Rule of Criminal Procedure 41 for the

residence located at 4 Lucy Street, #544, Dorchester, MA 02125 (hereinafter, the “SUBJECT

LOCATION”), more particularly described in Attachment A, because I believe there is

probable cause to believe GEREZ committed the SUBJECT OFFENSES and that the SUBJECT

LOCATION contains evidence, fruits, and instrumentalities of the SUBJECT OFFENSES, more

particularly described in Attachment B. As this affidavit is submitted for the limited purpose of

obtaining the criminal complaint, the arrest warrant, and the search warrant for the SUBJECT

LOCATION, I have not included all facts known to me but only those necessary to support this

application.

       9.       The facts in this affidavit come from my personal observations in the matter, my

training and experience, and information obtained from other agents and witnesses.

                                          Probable Cause

       10.      In May of 2021, CS-1 1 placed a recorded call to GEREZ. CS asked GEREZ if

GEREZ could obtain a sample of cocaine. GEREZ replied that he could.

       11.      During a recorded conversation on which took place on or about May 8, 2021, ,

GEREZ told CS-1 about the method that GEREZ utilized to move illicit drugs. I have reviewed

this recording. In this call, GEREZ stated that he is currently in a position where he does not

need to physically handle the incoming drugs that are coming from overseas nor does he want to


       1
           I am aware that CS has an extensive criminal history, including convictions for
transportation of a controlled substance; possession of a controlled substance for sale;
possession of a controlled substance for sale while armed; use of a false compartment to conceal
a controlled substance and; receiving stolen property while on bail. CS is currently cooperating
with law enforcement in the hopes of receiving consideration for potential federal charges
relating to drug trafficking and possession.
       Case 1:21-mj-06454-MPK Document 1-1 Filed 06/29/21 Page 5 of 10




take the risks to store the drugs anymore, ("I just have you know, shit comes from Puerto Rico. I

have someone grabs it and gives it to the other person. I don't have to even see it, touch it, or

store it here"). Based on my knowledge and training, I believe GEREZ is saying that he has

arranged for someone else who will receive the drug packages and will deliver it to the next

person in the chain for distribution. By using this method, GEREZ is able to eliminate the step

where the drugs are physically in his possession which eliminates the risk of being caught with

illicit drugs by law enforcement. GEREZ also said that he would keep his supply in Puerto Rico

and sell a kilogram for at least $12,000. GEREZ told CS-1 that he can introduce his connections

from Puerto Rico to CS-1 if CS-1 wanted to get product directly from them.

      12.     GEREZ then discussed his drug connections from overseas. GEREZ stated that

"his boys" are trying to purchase some stuff, specifically cocaine, from Columbia. GEREZ said

that the price for a "brick" (kilogram) of cocaine in Columbia is $5,000 but will cost roughly

$38,000 to $42,000.

      13.     On June 22, 2021 CS-1 arranged to purchase one pound of methamphetamine from

GEREZ for $4200. On June 23, 2021, CS-1 was told by GEREX to meet an unknown female in

the area of 39 Main Street Somerville, MA. Surveillance units were established in the area at

approximately 11:50 a.m. At approximately 12:04 p.m. CS -1 and your affiant, who was in an

undercover capacity, arrived in the area of 39 Main Street, Somerville, MA.

      14.     At approximately 12:41 p.m., GEREZ called CS-1 and told CS-1 that the meet

location was going to be moved to the area of 95 Vine Street, Saugus, MA. Investigators re-

established surveillance in this area. At approximately 1:20 p.m., CS-1 and your affiant

arrived in the area.
           Case 1:21-mj-06454-MPK Document 1-1 Filed 06/29/21 Page 6 of 10




          15.    At approximately 1:35 p.m., an unknown Hispanic female was observed by other

    law enforcement officers approaching the undercover vehicle. Upon entering the vehicle,

    the Hispanic female was on speaker phone with an unidentified male. Your affiant then drove

    down Vine Street while the Hispanic female handed CS-1 a clear plastic wrapped package

    containing a white substance. CS-1 immediately took the package and placed it between the

    passenger seats. After this transaction took place, your affiant stopped the vehicle at the

    intersection of Vine Street and Marr Road to allow the Hispanic female to exit the vehicle, CS-1

    then took the plastic-wrapped package from the seat and placed it in the middle of the driver and
                                                        2
    passenger seat so it was visible to your affiant.

          16.    Officers conducting surveillance then responded to the area of 4 Lucy Street,

    Dorchester, MA. where CS-1 and your affiant were arranging to pay GEREZ for the

    methamphetamine. CS-1 had previously been at the residence to meet GEREZ and knew that

    the apartment was #544.

          17.    Surveillance was established in the area of 4 Lucy Street, Dorchester, MA At

    approximately 3:05 p.m., CS-1 and your affiant arrived in the area, entered the underground

    garage and then drove to the fifth floor of 4 Lucy Street, Dorchester, MA. After parking, your

    affiant observed CS-1enter into the building of 4 Lucy Street through the garage entrance.

          18.    Prior to the entry into the SUBJECT LOCATION, CS-1 was provided with video

    and audio recording equipment.

          19.    Attachment A includes a a still photo from the video camera that CS-1 wore. It

    shows the front door of #544. The number of the unit is on the side of the door. CS-1 entered



2
 Although the final drug analysis has not been completed, a TruNarc field test on the drugs
which were purchased tested positive for the methamphetamine.
       Case 1:21-mj-06454-MPK Document 1-1 Filed 06/29/21 Page 7 of 10




through this door into the SUBJECT LOCATION and met with GEREZ. As CS-1 entered the

SUBJECT LOCATION, investigators were able to obtain and review video footage of the

money payment from CS-1 to GEREZ for the purchase of one pound of methamphetamine.

During the transaction, GEREZ informed CS-1 that there was an incoming package of 10-15

pounds of methamphetamine scheduled for next week.

               BASIS FOR EVIDENCE SOUGHT IN SEARCH WARRANT

      20.    Through my training, experience, debriefings with drug traffickers, and

consultation with other special agents and law enforcement officers, I have learned that:

      21.    Individuals involved in drug trafficking maintain documents and other records

related to their illicit business at their residence and locations associated with them, including

stash houses. Specifically, individuals involved in drug trafficking often maintain ledgers in

order to keep track of the purchasing, storage, distribution, and transportation of drugs and/or

the laundering of the proceeds of their drug sales. Even after the drugs are sold and/or used,

documentary records and ledgers are often maintained for long periods of time to memorialize

past transactions and to maintain the names, telephone numbers, and contact information for

suppliers, customers, and co-conspirators. In my experience, premises used by drug traffickers

(including stash houses) often contain documents and articles of personal property evidencing

the identity of person(s) occupying, possessing, residing in, owning, frequenting or controlling

the residence and premises.

      22.    Individuals involved in drug trafficking must often rely on others to obtain their

drugs and/or the materials necessary to manufacture/distribute their drugs. Frequently, drug

traffickers maintain evidence of the identities of these co-conspirators at premises associated

with them and will maintain these types of materials even after drugs are sold or used.
       Case 1:21-mj-06454-MPK Document 1-1 Filed 06/29/21 Page 8 of 10




      23.    Individuals involved in drug trafficking often store articles of personal property

evidencing the identity of persons occupying, possessing, residing in, owning, frequenting or

controlling the premises or property therein.

      24.    Individuals involved in drug trafficking often take photographs of themselves, their

associates, their property, and their controlled substances. Drug traffickers often maintain these

photographs at premises associated with them even after drugs are sold or used. Therefore, I am

requesting permission to search for and to seize photographs that law enforcement agents

determine to be of evidentiary value.

      25.    Individuals involved in drug trafficking use various tools, instruments, materials

and other paraphernalia to facilitate their trafficking, including weighing the drugs and

packaging the drugs. These types of materials include, but are not limited to, scales, cutting

materials, and packaging materials. These types of materials are often maintained at locations

associated with drug traffickers even after drugs are sold or used. I am also aware that it is

generally a common practice for traffickers to conceal large sums of money at their residences,

either the proceeds from drug sales or monies to be used to purchase controlled substances. In

this connection, drug traffickers typically make use of wire transfers, cashier’s checks, and

money orders to pay for controlled substances. Evidence of such financial transactions and

records relating to income and expenditures of money and wealth in connection with drug

trafficking would also typically be maintained in residences, even after drugs are sold or used.

      26.    Individuals involved in drug trafficking keep weapons, including firearms, at the

locations where they store their drug supplies in order to protect both themselves and their drugs

from thefts and/or robberies.
       Case 1:21-mj-06454-MPK Document 1-1 Filed 06/29/21 Page 9 of 10




      27.    Based on my training, experience, and information provided by other law

enforcement officers, I know that many cell phones (which are included in Attachment B’s

definition of “hardware”) can now function essentially as small computers. Phones have

capabilities that include serving as a wireless telephone to make audio calls, digital camera,

portable media player, GPS navigation device, sending and receiving text messages and emails,

and storing a range and amount of electronic data. Examining data stored on devices of this

type can uncover, among other things, evidence of communications and evidence of

communications and evidence that reveals or suggests who possessed or used the device.

      28.    From my training and experience, I am aware that personal computer systems are

generally capable of creating, receiving, and otherwise processing computer files generated at or

to be used at a business, such as e-mail, word-processing documents, photographs, and

spreadsheets.

      29.    From my training, experience, and information provided to me by other agents, I

am aware that individuals commonly store records of the type described in Attachment B in

computer hardware, computer software, smartphones, and storage media.

      30.    Based on my training and experience, I know that individuals typically possess in

their residences documents and other items that reflect their occupancy and control of the

premises, such as personal mail, checkbooks, identification, notes, correspondence, leases,

utility bills, rent receipts, financial documents, keys, and photographs.

                                        CONCLUSION

      31.    Based upon my training and experience, consultation with other agents and law

enforcement officers and my personal observations of events in this investigation, I believe

there is probable cause to believe that GEREZ has committed the SUBJECT OFFENSES.
        Case 1:21-mj-06454-MPK Document 1-1 Filed 06/29/21 Page 10 of 10




        32.     I also believe there is probable cause to believe that property that constitutes

 evidence of the commission of the above referenced offenses, contraband, fruits of crime or

 things otherwise criminally possessed, and property designed or intended for use or which is or

 has been used as a means of committing the SUBJECT OFFENSES, will be found at the

 SUBJECT LOCATION.

                                              I declare that the foregoing is true and correct.


                                                      /s/ Amie Le
                                              _____________________________
                                              AMIE LE
                                              Task Force Officer
                                              Drug Enforcement Administration




                                                                                          29th
Subscribed and sworn to me telephonically in accordance with Fed. R. Crim. P. 4.1 this _____

day of June, 2021.

___________________________________
HON. M. PAGE KELLEY
UNITED STATES MAGISTRATE JUDGE
DISTRICT OF MASSACHUSETTS
